ACCEPTED
                                                                                                14-15-00633-CV
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          12/10/2015 4:41:57 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK


                              No. 14-15-00633-CV
                                                                             FILED IN
                  IN THE FOURTEENTH COURT OF APPEALS14th COURT OF APPEALS
                       OF HARRIS COUNTY OF TEXAS        HOUSTON, TEXAS
                                                     12/10/2015 4:41:57 PM
        _______________________________________________________
                                                                      CHRISTOPHER A. PRINE
                                                                             Clerk
                                    RANDY L. YESKE,
                                              Ap p e llan t,
                                             v.

        PIAZZA DEL ARTE, INC. SWISS INTERNATIONAL, INC., D/B/A SWISS
        BUILDERS, TINO BEKARDI, DAVID E. KASSAB AND PAUL GARNEY,
                                         Ap p e lle e s .
     ___________________________________________________________

       Appeal from the 164th Judicial District Court, Harris County, Texas
                       Trial Court Cause No. 2013-46578


                     APPELLANT’S FIRST MOTION FOR EXTENSION
                             OF TIME TO FILE BRIEF


TO THE HONORABLE SUPREME COURT:

       COMES NOW, Appellant RANDY L. YESKE file this his First Motion for

Extension of Time to File Appellant’s Brief, and would respectfully show:

                                      BACKGROUND

       1.     The present deadline for filing Appellant’s brief is December 14, 2015.

       2.     Appellant seeks a thirty day extension of time, until January 13, 2016, to file

Appellant’s brief.

       3.     This is the first request for an extension of time to file Appellant’s brief.
           4.         This motion is unopposed by Appellees Swiss International Inc. d/b/a

Swiss Builders, and Tino Bekardi . Counsel for David Kassab (and Piazza Del Arte, Inc.

and Paul Garney) is representing his nephew. Because the underlying case is personal for

counsel Lance Kassab, it is not possible to engage in professional communication. Mr.

Kassab refuses to speak to counsel for Appellant.

           5.         The following grounds provide “good cause” for an extension of time to

file Appellant’s Brief. Lead appellate counsel for Appellant, Kenneth A. Zimmern, is

engaged in other litigation with imminent deadlines that have prevented him from

completing Appellant’s Brief before the current deadline, including, but not limited to,

the following:

           !          Preparation for, and participation in two evidentiary hearings in Applicant’s
                      Second Application for Appointment of Temporary Administration in
                      Cause No. 441165; In the Estate of Mary Olive Hull Calkins, Deceased; In
                      Probate Court No. 4 of Harris County, Texas.

           !          Preparation of, and filing of, Respondents’ Brief on the Merits in the
                      Supreme Court of Texas in Cause No. 14-1026; Richard Stephen Calkins, as
                      Agent-in-Fact for Mary Olive Calkins, and Michael Easton v. G. Wesley Urquhart,
                      P.C. et a; No. 01-13-00118-CV; (Tex. App.–Houston [1st Dist.] appeal
                      pending.)

           !          Preparation for, and participation in hearings in Cause No. DC-14-11352;
                      John Key v. 701 Katy Building, LP, et al; In the 101st Judicial District Court of
                      Dallas County, Texas.

           !          Preparation for, and participation, in jury trial in Cause No. 1051505; Quincy
                      Sintim and Shirley Sintim v. Castle International Furniture Corporation d/b/a Castle
                      Furniture; In the County Civil Court at Law Number Two (2) of Harris
                      County, Texas.

Yeske’s First Motion for Extension of Time to File Brief                                                2
           !          Preparation for, and participation in hearing on a temporary restraining
                      order in Cause No. 2015-69770; High Impact Furniture Promotions, LLC. v.
                      Ayman Refaie d/b/a Castle Furniture; In the 165th Judicial District of Harris
                      County, Texas.

           6.         This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare Appellant’s brief.

           7.         This request for extension of time was a last resort and unavoidable.

                                                           PRAYER.

           WHEREFORE, PREMISES CONSIDERED, Appellant RANDY L YESKE

respectfully requests that the deadline for filing Appellant’s Brief be extended to and

including Wednesday, January 13, 2016.

                                                           Respectfully submitted,

                                                           ZIMMERN LAW FIRM, P.C.

                                                                  Ke n n e th A. Zim m e rn
                                                           /s/________________________________
                                                           Kenneth A. Zimmern
                                                           State Bar No. 22276880
                                                           3700 Montrose Blvd.
                                                           Houston, Texas 77006
                                                           Telephone: (713) 529-4999
                                                           Facsimile: (713) 523-4747
                                                           attorney@zimmern.com
                                                           ATTORNEY FOR APPELLANT
                                                           RANDY L. YESKE




Yeske’s First Motion for Extension of Time to File Brief                                         3
                                            CERTIFICATE OF CONFERENCE

      In accordance with Rule 10.1 of the Texas Rules of Appellate Procedure, I certify
that I spoke with or communicated with opposing counsel for Appellees Swiss
International Inc., d/b/a Swiss Builders and Tino Bekardi is unopposed. Counsel for
Appellees Piazza Del Arte’ Inc., David E. Kassab, and Paul Garney is opposed, regarding
this motion.

                                                                 Ke n n e th A. Zim m e rn
                                                           /s/_____________________________
                                                           Kenneth A. Zimmern


                                      CERTIFICATE OF COMPLIANCE

      I hereby certify that Appellant the word count in this document is 429 words and
it complies with the Texas Rules of Appellate Procedure. This motion is not a brief.

                                                                 Ke n n e th A. Zim m e rn
                                                           /s/_____________________________
                                                           Kenneth A. Zimmern



                                            CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of December, 2015, a true and correct copy
of the above and foregoing First Motion for Extension of Time to File Appellant’s Brief
was properly forwarded to all counsel of record in accordance with Rule 9.5 of the Texas
Rules of Appellate Procedure, by facsimile, as follows:

                                                                 Ke n n e th A. Zim m e rn
                                                           /s/_____________________________
                                                           Kenneth A. Zimmern




Yeske’s First Motion for Extension of Time to File Brief                                  4
                                                           SERVICE LIST

Mr. M. Micah Kessler                                               Mr. Lance Christopher Kassab
NISTICO, CROUCH & KESSLER, P.C.                                    THE KASSAB LAW FIRM
1900 West Loop South, Suite 800                                    1420 Alabama
Houston, Texas 77027                                               Houston, Texas 77004
Tel. (713) 781-2889                                                Tel. (713) 522-7400
Fax: (713) 781-7222                                                Fax: (713) 522-7410
mkessler@nck-law.com                                               lck@texaslegalmalpractice.com
Attorney for Appellees                                             Attorney for Appellees
Swiss International Inc., d/b/a                                    Piazza Del Arte’ Inc., David E. Kassab,
Swiss Builders and Tino Bekardi                                    and Paul Garney




Yeske’s First Motion for Extension of Time to File Brief                                                     5